DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 9/30/2022 has been received. 
Claims 2-5, 9-12 and 15-16 have been cancelled.
Claims 1, 6-8, 13-14 and 17 are pending and under examination. 
The rejection on claims 1, 6-8, 13-14 and 17 under 35 USC 101 is withdrawn because specific therapy is administering to the identified patient amounting significantly more than law of nature. 
The rejection on claims 1, 6-8, 13-14 and 17 under 35 U.S.C. 112(b) is withdrawn because of amendment. 
The rejection on Claim(s) 1, 6-8, 13-14 and 17 under 35 U.S.C. 103 as being unpatentable over Struck, Vogelsang and Khatri (US 20180274031) is maintained and of the record.

Applicants’ arguments are summarized below:

“Struck fails to teach or suggest any treatment. Further Struck does not teach or suggest detecting free histone for the diagnosis or morning or sepsis. Vogelsang is focused on the technical aspects of the detection of free histone proteins and does not any teaching on adjusting a treatment of organ dysfunctions. 
Khatri does not remedy the deficiencies of Struck and/or Vogelsang. Khatri relates to the use of biomarkers for prognosis of mortality in critically ill patients with sepsis, severe trauma, or burns. Khatri almost exclusively focuses on expression level analysis based on nucleic acid detection. See Khatri, 11 87-126; Examples. Protein level detection methods ("immunoassay") are only mentioned briefly. Id., ¶128. Moreover, neither free histone nor proADM are among the list of markers of discussed by Khatri. Even if a person of ordinary skill in the art were to combine the disclosures of Struck, Vogelsang, and Khatri, they would not reach the claimed method. 
Reconsideration and withdrawal of the rejection is respectfully requested.”


Applicant’s arguments have been considered but are not persuasive. 

It is true that “Struck fails to teach or suggest any treatment. Further Struck does not teach or suggest detecting free histone for the diagnosis or morning or sepsis”. However the reference of Vogelsang and Khatri provide remedy for the deficiency, i.e. histone biomarker for sepsis and treatment thereof.

In Figure 8 and Figure 9, Vogelsang conducted clinical studies and concluded:
[0025] FIG. 8: Result of concentrations of histone H4 determined in serum samples from healthy volunteers and samples from patients suffering from sepsis by SRM measurement of peptide VFLENVIR (SEQ ID NO:4).

[0026] FIG. 9: SRM profile (Skyline software) for histone H4 peptide VFLENVIR (SEQ ID NO:4) in a serum sample from a patient suffering from sepsis. Top graph represents 4 transitions of endogeneous peptide. Bottom graph represents the corresponding 4 transitions of the heavy spiked peptide.
Moreover, claims 1 and 15 of Vogelsang also teach using free histone as a diagnosis tool for sepsis.
1. A method for the diagnosis, prognosis, risk assessment, risk stratification and/or therapy control of a disease or medical condition, comprising detecting a free histone protein or peptide fragment thereof in a biological sample of a subject, wherein the presence of said free histone protein or fragment thereof is indicative for said disease or medical condition.

15. The method according to claim 1, wherein the disease or medical condition is selected from diseases and medical conditions involving an inflammatory response related to infective and non-infective etiologies optionally comprising one or more of non-infective SIRS, bacterial, viral, fungal sepsis, severe sepsis, septic shock, peritonitis, trauma-related injuries including hemorrhage and/or tissue injury, burn injuries, acute pancreatitis, ischemia reperfusion injury, myocardial infarction, cardiogenic shock, stroke, acute poisoning, thromboembolism, as well as interventional procedures optionally comprising cardio-pulmonary bypass and tumor therapies.
From the above information, Vogelsang has established using free histone as a biomarker for diagnosis of sepsis.

As to the followed-up treatment, it is prima facie obvious to one clinician in the field to treat the identified patient for curing or improving the condition of the patient.  As suggested by Khatri (See section 0086):
“[0086] Sepsis treatment may comprise, for example, administering antimicrobial therapy, supportive care, or an immune-modulating therapy, or a combination thereof. Antimicrobial therapy may include administration of one or more drugs against all pathogens the patient is likely to be infected with (e.g., bacterial and/or fungal and/or viral) with preferably broad-spectrum coverage using combinations of antimicrobial agents. Combination antimicrobial therapy may include at least two different classes of antibiotics (e.g., a beta-lactam agent with a macrolide, fluoroquinolone, or aminoglycoside). Broad spectrum antibiotics may be administered in combination with antifungal and/or antiviral agents. Supportive therapy for sepsis may include administration of oxygen, blood transfusions, mechanical ventilation, fluid therapy (e.g., fluid administration with crystalloids and/or albumin continued until the patient shows hemodynamic improvement), nutrition (e.g., oral or enteral feedings), blood glucose management, vasopressor therapy (e.g. administration of norepinephrine, epinephrine, and/or vasopressin to maintain adequate blood pressure), inotropic therapy (e.g., dobutamine), renal replacement therapy (e.g., dialysis), bicarbonate therapy, pharmacoprophylaxis against venous thromboembolism (e.g., treatment with heparin or intermittent pneumatic compression device), stress ulcer prophylaxis, sedation, analgesia, neuromuscular blockade, insulin (e.g., to maintain stable blood sugar levels), or corticosteroids (e.g., hydrocortisone), or any combination thereof. Immune-modulating therapy may include administration of activated protein C, immunoglobulin therapy, anti-platelet therapy, cytokine-blocking therapy, dialysis for pathogenic proteins or with antibiotic cartridges, or any combination thereof.

The reference of Khatri has provided motivation to one clinician to treat sepsis with the recited therapy, including mechanical ventilation, vasopressor or renal replacement. Therefore, the combination of Struck, Vogelsang and Khatri under 35 USC 103(a) provides reasonable suggestion and motivation. 

					Conclusion 
8.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678